      Case 4:21-cv-00367-DPM Document 27 Filed 09/16/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MARC T. CRAIN                                                PLAINTIFF

v.                       No. 4:21-cv-367-DPM

FIRST SECURITY BANK, Marc
Crain Irrevocable Trust Bank;
REYNIE RUTLEDGE, Bank Owner;
JOHN RUTLEDGE, Bank President;
LARRY P. CRAIN, Trust Designer's
Coop Partner                                            DEFENDANTS

                                ORDER
     The Court is working on the issues raised in the motions to
dismiss.   Marc Crain' s motion for summary judgment, Doc. 22, is
denied without prejudice as premature - the case is just starting. The
motions to stay responses to the motion for summary judgment, Doc.
23 & 24, are denied as moot. Marc Crain moves for time to hire a lawyer
and consider seeking a change of venue. This motion, Doc. 21, is denied
as unnecessary: he may hire counsel at any time; and he may seek a
change of venue within a reasonable time.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
